DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement on 1/14/2021 is hereby withdrawn due to claims amendment on 10/2/2019 with read on claims 16-19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuki et al. (5,821,731) in view of Jung (2012/0280649).
Kuki et al. in figures 1-43, disclose a contactless charging system for an electric work vehicle, comprising a primary coil unit that includes a coil power supply circuit (15) portion and a primary coil (10) arranged above the coil power supply circuit portion. The primary coil unit being arranged on a ground surface and the primary coil unit is movable on the ground surface by wheels (62, 63, figures 16, 23-25). Kuki et al. also disclose a battery pack (21) arranged at a front portion (figures 28, 32) of a vehicle body frame, between a left and right pair of front wheels. Kuki et al also disclose a secondary coil (20) that electromagnetically couples with the primary coil, a charging circuit portion (22) configured to rectify power from the secondary coil and supply the rectified power to the battery pack; and a coil support member or a protection casing (col. 8, lines 53-63) for arranging the secondary coil below the battery pack. Kuki et al. fail to show the battery pack at a rear portion of the vehicle.
Jung in figures 1-9, disclose a charging apparatus for an electric vehicle having a charging circuit (40), a battery pack (41), which is arranged at a rear portion of the vehicle. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kuki et al. by further comprising the battery at a rear portion of the vehicle disclosed by Jung in order to easily replace or exchange the battery from the rear portion. 
 	Regarding claim 17, Kuki et al. in figures 36, 44, disclose the charging circuit portion is attached to an upper portion of the battery pack.  
 	Regarding claim 18, Jung disclose a recessed portion (the secondary coil installed on an inside of a vehicle body. The term inside, which can be considered a recessed), which is formed at a rear-side lower portion of the battery pack and the secondary coil (30) is arranged in the recessed portion.  
 	Regarding claim 19, Kuki et al. in figures 19, 33, 34, disclose the primary coil unit is provided with an elevation mechanism (42 or 144 or 146) configured to raise and lower the primary coil.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618